Title: [Diary entry: 16 April 1787]
From: Washington, George
To: 

Monday 16th. Mercury at  in the Morning— at Noon and  at N. Morning Cold with the wind (tho not fresh) still at No. Wt. calm afterwards—frost. Went up to Alexandria to the Election of Delegates to represent the County in General Assembly—when Colo. Mason and Doctr. Stuart were chosen. Returned in the Evening, accompanied by Colo. Mason—his two Sons William and George—& his Son in Law Colo. Cooke. Ordered my Overseers in the Neck, and at Muddy hole, to begin (with the drill plows) to plant Corn.